ORDER
PER CURIAM.
Nancy M. Locke appeals from the judgment entered upon a jury verdict in her favor on her claim that Suntrup Hyundai, Inc. violated the Missouri Merchandising Practices Act. Ms. Locke contends the trial court erred in granting Suntrup’s motion for directed verdict on the issue of punitive damages, and further contends the trial court erred in awarding a lesser amount of attorney’s fees than she had requested. Suntrup cross-appeals, alleging instructional error.
We have reviewed the parties’ briefs and the record on appeal. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided the parties with a memorandum, for their information only, setting forth the reasons for our decision.
The judgment is affirmed. Rule 84.16(b)(5).1

. Ms. Locke’s motion for an award of attorney’s fees on appeal is denied,